Opinion by
Beatty, C. J.,
Brosnan, J., concurring.
This is a petition for a peremptory mandamus, based on affidavit in behalf of petitioner and the voluntary^ appearance of respondent.
Respondent is an acting Justice of the Peace. Petitioner was a defendant in an action pending in the Court of respondent.
The case was tried before a jury, and the jury rendered verdict for defendant. Respondent entered the verdict as rendered, and then, without entering a judgment thereon in favor of defendant, entered an adjournment of his Court. Thereupon the plaintiff gave notice of appeal, and filed his stipulation on appeal before any judgment was entered. Defendant then requested the Justice to enter up the judgment in his favor for costs of suit. This the Justice declined, because he doubted his authority to do so after appeal taken.
*371The Justice should, properly, have entered judgment before the adjournment of the Court for the day. But, failing to do that, he should have done so as soon as his attention was called to j;he omission. The premature notice of appeal, filed before judgment was entered, could not deprive the Justice of the power to enter the judgment on the verdict.
A writ of mandamus will issue commanding the Justice to enter up judgment on the verdict.
There is other matter set forth in the petition, but we think this is not the proper way to reach anything demanded, except the entry of the judgment on the verdict.